UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6614


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JERMOL CHIN,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:06-cr-00552-WDQ-1; 1:11-cv-00947-WDQ)


Submitted:   July 28, 2011                 Decided:   August 2, 2011


Before SHEDD, AGEE, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jermol Chin, Appellant Pro Se.      Debra Lynn Dwyer, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jermol Chin seeks to appeal the district court’s order

treating his Fed. R. Civ. P. 60(b) motion as a successive 28

U.S.C.A. § 2255 (West Supp. 2011) motion, and dismissing it on

that    basis.      The    order    is       not    appealable      unless   a    circuit

justice   or     judge    issues    a    certificate        of   appealability.        28

U.S.C. § 2253(c)(1)(B) (2006).                    A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).                 When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating            that   reasonable    jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see    Miller-El      v.    Cockrell,      537    U.S.   322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                           Slack,

529 U.S. at 484-85.          We have independently reviewed the record

and    conclude    that    Chin    has       not    made   the     requisite     showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.

            Additionally, we construe Chin’s notice of appeal and

informal brief as an application to file a second or successive

                                              2
§ 2255 motion.            United States v. Winestock, 340 F.3d 200, 208

(4th Cir. 2003).            In order to obtain authorization to file a

successive § 2255 motion, a prisoner must assert claims based on

either:          (1) newly           discovered           evidence,        not        previously

discoverable         by   due     diligence,        that     would       be    sufficient        to

establish       by    clear       and   convincing          evidence          that,     but    for

constitutional error, no reasonable factfinder would have found

the   movant     guilty         of   the   offense;          or    (2)     a    new     rule    of

constitutional law, previously unavailable, made retroactive by

the Supreme Court to cases on collateral review.                                     28 U.S.C.A.

§ 2255(h).           Chin’s      claims    do       not     satisfy      either        of     these

criteria.       Therefore, we deny authorization to file a successive

§ 2255 motion.

            We dispense with oral argument because the facts and

legal    contentions        are      adequately       presented          in    the     materials

before    the    court      and      argument       would    not     aid       the    decisional

process.



                                                                                       DISMISSED




                                                3